DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/07/2022 regarding claims 1-2, 4-8, 10-12, 14-16, 18-22, 24-25 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner argues that reference Eichfeld discloses the determination of gain based on leakage point and microphone to control feedback and oscillation. Norris teaches the determination of gain based on the configuration of the sound source to a pair of microphone. The examiner argues that by interpreting the vent position as a sound source position, Eichfeld in view of Norris would read on the feature “a relationship between a known location of each of the first and second sensors relative to an acoustic leakage point at an ear cup or earpiece of the ANR device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-11, 14, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Eichfeld et al (US 2018/0115839 A1) and further in view of Norris et al (US 2016/0142815 A1).
Regarding claim 1, Goto et al disclose a method comprising: receiving a first input signal representing audio captured by a first sensor disposed in a signal path of an active noise reduction (ANR) device (Goto et al; Fig 1; mic 112-1); receiving a second input signal representing audio captured by a second sensor disposed in the signal path of the ANR device (Goto et al; Fig 1; mic 112-2); and processing, by at least one compensator, the first input signal and the second input signal to generate a drive signal for an acoustic transducer of the ANR device (Goto et al; Fig 1; filter Cl -C2), wherein a first gain applied to a first input signal and a second gain applied to the second input signal are selected based at least in part on a number of sensors in the signal path (Goto et al; Fig 1; gain 134 is selected based on number of microphones), but do not expressly disclose and a relationship between a known location of each of the first and second sensors relative to an acoustic leakage point at an ear cup or earpiece of the ANR device. However, in the same field of endeavor, Eichfeld et al disclose a hearing device wherein gain is based on a known location of each of the first and second sensors at an ear cup or earpiece of the ANR device (Eichfeld et al; Para [(0019][0006] claim 1). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Eichfeld as microphone processing in the method taught by Goto. The motivation to do so would have been to increase the effectiveness of the system. Moreover, in the same field of endeavor, Norris et al disclose a hearing device wherein gain is based on a relationship between a known location of each of the first and second sensors relative to an audio source (Norris et al; Para [0064]- the audio source is interpreted as corresponding to a leakage point because the sound from the venting point reach the microphones- the microphones are calibrated based on their configuration to the audio source). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Norris as microphone processing in the method taught by Goto. The motivation to do so would have been to improve the calibration of the audio system.

Regarding claim 6, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 1, wherein processing the first input signal and the second input signal to generate the drive signal comprises: processing, by a first compensator, the first input signal to generate a first processed signal for the acoustic transducer of the ANR device (Goto et al; Fig 1; filter C1); processing, by a second compensator, the second input signal to generate a second processed signal for the acoustic transducer of the ANR device (Goto et al; Fig 1; filter C2); and combining the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer (Goto et al; Fig 1; sum 132).

Regarding claim 10, Goto et al disclose an active noise reduction (ANR) device, comprising: a first sensor disposed in a signal path of the device and configured to generate a first audio input signal (Goto et al; Fig 1; mic 112-1); a second sensor disposed in the signal path of the ANR device and configured to generate a second audio input signal (Goto et al; Fig 1; mic 112-2); and at least one compensator configured to receive and process the first audio input signal and the second audio input signal to generate a drive signal for an acoustic transducer of the ANR device (Goto et al; Fig 1; filter C1-C2), wherein a first gain applied to the first input signal and a second gain applied to the second input signal are selected based at least in part on a number of sensors in the signal path (Goto et al; Fig 1; overall gain 134 is selected based on number of microphones), but do not expressly disclose and a relationship between a known location of each of the first and second sensors relative to an acoustic leakage point at an ear cup or earpiece of the ANR device. However, Eichfeld et al disclose a hearing device gain is selected based a known location of each of the first and second sensors relative to an acoustic leakage point at an ear cup or earpiece of the ANR device (Eichfeld et al; Para [0019][0006] claim 1). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Eichfeld as microphone processing in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to increase the effectiveness of the system. Moreover, in the same field of endeavor, Norris et al disclose a hearing device wherein gain is based on a relationship between a known location of each of the first and second sensors relative to an audio source (Norris et al; Para [0064]- the audio source is interpreted as corresponding to a leakage point because the sound from the venting point reach the microphones- the microphones are calibrated based on their configuration to the audio source). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Norris as microphone processing in the method taught by Goto. The motivation to do so would have been to improve the calibration of the audio system.

Regarding claim 14, Goto et al in view of Eichfeld and further in view of Norris et al disclose the device of claim 10, comprising: a first compensator configured to process the first audio input signal to generate a first processed signal for the acoustic transducer of the ANR device (Goto et al; Fig 1; filter C1); a second compensator configured to process the second audio input signal to generate a second processed signal for the acoustic transducer of the ANR device (Goto et al; Fig 1; filter C2); and a combination circuit configured to combine the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer (Goto et al; Fig 1; sum 134).

Regarding claim 11, Goto et al in view of Eichfeld and further in view of Norris et al disclose the device of claim 10, wherein the signal path is a feedforward signal path, and each of the first sensor and the second sensor comprises a feedforward microphone of the ANR device (Goto et al; Fig 1; mic 112-1 and mic 112-2 are in a feedforward signal path).

Regarding claim 20, Goto et al disclose one or more machine-readable storage devices having encoded thereon computer readable instructions for causing one or more processing devices to perform operations (Unruh et al; Para [(0051]) comprising: receiving a first input signal representing audio captured by a first sensor disposed in a signal path of an active noise reduction (ANR) device (Goto et al; Fig 1; mic 112-1); receiving a second input signal representing audio captured by a second sensor disposed in the signal path of the ANR device (Goto et al; Fig 1; mic 112-2); and processing the first input signal and the second input signal to generate a drive signal for an acoustic transducer of the ANR device (Goto et al; Fig 1; filter 120), wherein a first gain applied to the first input signal and a second gain applied to the second input signal are selected based at least in part on a number of sensors in the signal path (Goto et al; Fig 1; overall gain 134 is selected based on number of microphones), but do not expressly disclose and a relationship between a known location of each of the first and second sensors relative to an acoustic leakage point at an ear cup or earpiece of the ANR device. However, Eichfeld et al disclose a hearing device wherein gain is based on a known location of each of the first and second sensors at an ear cup or earpiece of the ANR device (Eichfeld et al; Para [0019][0006] claim 1). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Eichfeld as microphone processing in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to increase the effectiveness of the system. Moreover, in the same field of endeavor, Norris et al disclose a hearing device wherein gain is based on a relationship between a known location of each of the first and second sensors relative to an audio source (Norris et al; Para [0064]- the audio source is interpreted as corresponding to a leakage point because the sound from the venting point reach the microphones- the microphones are calibrated based on their configuration to the audio source). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Norris as microphone processing in the method taught by Goto. The motivation to do so would have been to improve the calibration of the audio system.

Regarding claim 24, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 1, wherein selecting the first gain and the second gain comprises allocating a target gain among the first gain applied to the first input signal and the second gain applied to the second input signal based at least in part on the number of sensors in the signal path (Goto et al; Fig 1; gain 134 is selected based on number of microphones) but do not expressly disclose and the relationship between the known location of each of the first and second sensors relative to the acoustic leakage point at an ear cup or earpiece of the ANR device. However, in the same field of endeavor, Norris et al disclose a hearing device wherein gain is based and the relationship between the known location of each of the first and second sensors relative to the acoustic source point (Norris et al; Para [0064]- the audio source is interpreted as corresponding to a leakage point because the sound from the venting point reach the microphones- the microphones are calibrated based on their configuration to the audio source). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Norris as microphone processing in the method taught by Goto. The motivation to do so would have been to improve the calibration of the audio system.

Claims 2, 8, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Eichfeld et al (US 2018/0115839 A1) and further in view of Norris et al (US 2016/0142815 A1) and further in view of Magrath et al (US 2011/0130176 A1).
Regarding claim 2, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 1, but do not expressly disclose wherein processing the first input signal and the second input signal to generate the drive signal comprises combining the first input signal and the second input signal to generate a combined input signal applying, using an amplifier, a gain to the combined input signal; and filtering, by the at least one compensator, an output of the amplifier to generate the drive signal for the acoustic transducer. However, in the same field of endeavor, Magrath et al disclose an active noise cancellation wherein processing the first input signal and the second input signal to generate the drive signal comprises: combining the first input signal and the second input signal to generate a combined input signal (Magrath et al; Fig 4; sum 22); applying, using an amplifier, a gain to the combined input signal (Magrath et al; Fig 4; amplifier 24); and filtering, by the at least one compensator, an output of the amplifier to generate the drive signal for the acoustic transducer (Magrath et al; Fig 4; compensator 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Magrath as microphone processing in the method taught by Goto. The motivation to do so would have been to increase the noise reduction accuracy.

Regarding claim 8, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 1, but do not expressly disclose wherein processing the first input signal and the second input signal to generate the drive signal comprises: applying, using a first amplifier, a first gain to the first input signal; applying, using a second amplifier, a second gain to the second input signal; combining the first input signal and the second input signal to generate a combined input signal; and filtering, by the at least one compensator, the combined input signal to generate the drive signal for the acoustic transducer. However, in the same field of endeavor, Magrath et al disclose an active noise cancellation wherein processing the first input signal and the second input signal to generate the drive signal comprises: applying, using a first amplifier, a first gain to the first input signal (Magrath et al; Fig 8; 210); applying, using a second amplifier, a second gain to the second input signal (Magrath et al; Fig 8; compensator 214); combining the first input signal and the second input signal to generate a combined input signal (Magrath et al; Fig 8; 28); and filtering, by the at least one compensator, the combined input signal to generate the drive signal for the acoustic transducer (Magrath et al; Fig 8; compensator 218). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Magrath as microphone processing in the method taught by Goto et al. The motivation to do so would have been to increase the noise reduction accuracy.

Regarding claim 12, Goto et al in view of Eichfeld and further in view of Norris et al disclose the device of claim 10, but do not expressly disclose comprising: a combination circuit configured to combine the first audio input signal and the second audio input signal to generate a combined input signal; and an amplifier configured to apply a gain to the combined input signal, wherein the at least one compensator is configured to filter an output of the amplifier to generate the drive signal for the acoustic transducer. However, in the same field of endeavor, Magrath et al disclose an active noise cancellation device comprising a combination circuit configured to combine the first audio input signal and the second audio input signal to generate a combined input signal (Magrath et al; Fig 4; sum 22); and an amplifier configured to apply again to the combined input signal (Magrath et al; Fig 4; amplifier 24), wherein the at least one compensator is configured to filter an output of the amplifier to generate the drive signal for the acoustic transducer (Magrath et al; Fig 4; compensator 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Magrath as microphone processing in the method taught by Goto. The motivation to do so would have been to increase the noise reduction accuracy.

Regarding claim 18, Goto et al in view of Eichfeld and further in view of Norris et al disclose the device of claim 10, but do not expressly disclose comprising: a first amplifier configured to apply a first gain to the first audio input signal; a second amplifier configured to apply a second gain to the second audio input signal; and a combination circuit configured to combine the first audio input signal and the second audio input signal to generate a combined input signal, wherein the at least one compensator is configured to process the combined input signal to generate the drive signal for the acoustic transducer. However, in the same field of endeavor, Magrath et al disclose an active noise cancellation device comprising: a first amplifier configured to apply a first gain to the first audio input signal (Magrath et al; Fig 8; 210); a second amplifier configured to apply a second gain to the second audio input signal (Magrath et al; Fig 8; 216); and a combination circuit configured to combine the first audio input signal and the second audio input signal to generate a combined input signal (Magrath et al; Fig 8; 218), wherein the at least one compensator is configured to process the combined input signal to generate the drive signal for the acoustic transducer (Magrath et al; Fig 4; compensator 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Magrath as microphone processing in the method taught by Goto. The motivation to do so would have been to increase the noise reduction accuracy.

Claims 4-5, 7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Eichfeld et al (US 2018/0115839 A1) and further in view of Norris et al (US 2016/0142815 A1) and further in view of Mohammad et al (US 2019/0378491 A1).
Regarding claim 4, Goto et al in view of Eichfeld and further in view of Norris et al disclose the disclose the method of claim 1, but do not expressly disclose wherein processing the first input signal and the second input signal to generate the drive signal comprises: applying, using a first amplifier, a first gain to the first input signal to generate a first amplified input signal; filtering, by a first compensator, the first amplified input signal to generate a first processed signal for the acoustic transducer of the ANR device; applying, using a second amplifier, a second gain to the second input signal to generate a second amplified input signal; filtering, by a second compensator, the second input signal to generate a second processed signal for the acoustic transducer of the ANR device; and combining the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer. However, in the same field of endeavor, Mohammad et al disclose an active noise cancellation wherein processing the first input signal and the second input signal to generate the drive signal comprises: applying, using a first amplifier, a first gain to the first input signal to generate a first amplified input signal (Mohammad et al; Fig 3; 302); filtering, by a first compensator, the first amplified input signal to generate a first processed signal for the acoustic transducer of the ANR device (Mohammad et al; Fig 3; 306); applying, using a second amplifier, a second gain to the second input signal to generate a second amplified input signal (Mohammad et al; Fig 3; 312); filtering, by a second compensator, the second input signal to generate a second processed signal for the acoustic transducer of the ANR device (Mohammad et al; Fig 3; 316); and combining the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer (Mohammad et al; Fig 3; 336). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto. The motivation to do so would have been to provide a plurality of noise cancellation option to the user of the active noise cancellation device.

Regarding claim 5, Goto et al in view of Eichfeld and further in view of Norris et al and further in view of Mohammad et al disclose the method of claim 4, but do not expressly disclose wherein the first compensator applies one or more filters to the first amplified input signal and the second compensator applies one or more filters to the second amplified input signal that are different from the one or more filters applied to the first amplified signal. However, in the same field of endeavor, Mohammad et al disclose an active noise cancellation wherein the first compensator applies one or more filters to the first amplified input signal (Mohammad et al; Fig 3; 306) and the second compensator applies one or more filters to the second amplified input signal that are different from the one or more filters applied to the first amplified signal (Mohammad et al; Fig 3; 316). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto. The motivation to do so would have been to provide a plurality of noise cancellation option to the user of the active noise cancellation device.

Regarding claim 7, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 6, but do not expressly disclose wherein the first compensator applies a first gain and one or more filters to generate the first processed signal and the second compensator applies a second gain and one or more filters to generate the second processed signal. However, in the same field of endeavor, Mohammad et al disclose an active noise cancellation wherein the first compensator applies a first gain and one or more filters to generate the first processed signal (Mohammad et al; Fig 3; 306 and 308) and the second compensator applies a second gain and one or more filters to generate the second processed signal (Mohammad et al; Fig 3; 316 and 318). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto. The motivation to do so would have been to provide a plurality of noise cancellation option to the user of the active noise cancellation device.

Regarding claim 15, Goto et al in view of Eichfeld and further in view of Norris et al disclose the device of claim 14, but do not expressly disclose wherein the first compensator applies a first gain and one or more filters to generate the first processed signal and the second compensator applies a second gain and one or more filters to generate the second processed signal. However, in the same field of endeavor, Mohammad et al disclose an active noise cancellation wherein the first compensator applies a first gain and one or more filters to generate the first processed signal (Mohammad et al; Fig 3; filter and gain for first sensor 106B) and the second compensator applies a second gain and one or more filters to generate the second processed signal (Mohammad et al; Fig 3; filter and gain for second sensor 106B). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto. The motivation to do so would have been to provide a plurality of noise cancellation option to the user of the active noise cancellation device.

Regarding claim 16, Goto et al in view of Eichfeld and further in view of Norris et al disclose the device of claim 10, but do not expressly disclose comprising: a first amplifier configured to apply a first gain to the first audio input signal to generate a first amplified input signal; a first compensator to filter the first amplified input signal to generate a first processed signal; a second amplifier configured to apply a second gain to the second audio input signal to generate a second amplified input signal; a second compensator to filter the second amplified input signal to generate a second processed signal; and a combination circuit configured to combine the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer. However, in the same field of endeavor, Mohammad et al disclose an active noise cancellation comprising: a first amplifier configured to apply a first gain to the first audio input signal to generate a first amplified input signal (Mohammad et al; Fig 3; 302); a first compensator to filter the first amplified input signal to generate a first processed signal (Mohammad et al; Fig 3; 306); a second amplifier configured to apply a second gain to the second audio input signal to generate a second amplified input signal (Mohammad et al; Fig 3; 312); a second compensator to filter the second amplified input signal to generate a second processed signal (Mohammad et al; Fig 3; 316); and a combination circuit configured to combine the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer (Mohammad et al; Fig 3; 336). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto. The motivation to do so would have been to provide a plurality of noise cancellation option to the user of the active noise cancellation device.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Eichfeld et al (US 2018/0115839 A1) and further in view of Norris et al (US 2016/0142815 A1) and further in view of Christopher et al (US 2014/0363010 A1).
Regarding claim 19, Goto et al in view of Eichfeld and further in view of Norris et al disclose the device of claim 10, but do not expressly disclose wherein the at least one compensator comprises a first filter disposed in parallel with a second filter, the second filter configured to allow at least a portion of the first audio input signal to pass through to the acoustic transducer in accordance with a variable gain amplifier. However, in the same field of endeavor, Christopher et al disclose an active noise cancellation wherein the at least one compensator comprises a first filter disposed in parallel with a second filter (Christopher et al; Fig 6; Kff and Ksc_ff), the second filter configured to allow at least a portion of the first audio input signal to pass through to the acoustic transducer in accordance with a variable gain amplifier (Christopher et al; Fig 6; gain 222). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Christopher as active noise cancellation compensator in the method taught by Goto. The motivation to do so would have been to provide a plurality of noise cancellation option to control the reduction of nonstationary noise.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Eichfeld et al (US 2018/0115839 A1) and further in view of Norris et al (US 2016/0142815 A1) and further in view of Petersen et al (US 2017/0180878 A1).
Regarding claim 21, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 1, but do not expressly disclose wherein a value of the first gain is different than a value of the second gain. However, in the same field of endeavor, Petersen et al disclose a hearing device wherein a value of the first gain is different than a value of the second gain (Petersen; Para [0025][0033][0035]-[0036]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Petersen as microphone processing in the method taught by Goto. The motivation to do so would have been to increase the effectiveness of the system.

Regarding claim 22, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 1, but do not expressly disclose wherein the first gain is selected based at least in part on one or more frequencies of the first input signal. However, in the same field of endeavor Petersen et al disclose a hearing device wherein the first gain is selected based at least in part on one or more frequencies of the first input signal (Petersen; Fig 7B; Para [0178]-[0179]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Petersen as microphone processing in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to increase the effectiveness of the system.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Eichfeld et al (US 2018/0115839 A1) and further in view of Norris et al (US 2016/0142815 A1) and further in view of Rasmussen et al (US 2015/0078600 A1).
Regarding claim 25, Goto et al in view of Eichfeld and further in view of Norris et al disclose the method of claim 1, but do not expressly disclose wherein the first gain applied to the first input signal and the second gain applied to the second input signal are selected based at least in part on a likelihood of coupling to the acoustic transducer for each of the first and second sensors, the likelihood of coupling being determined by the known location of each of the first and second sensors relative to the acoustic leakage point at an ear cup or earpiece of the ANR device. However, in the same field of endeavor, Rasmussen et al disclose a method wherein the first gain applied to the first input signal and the second gain applied to the second input signal are selected based at least in part on a likelihood of coupling to the acoustic transducer for each of the first and second sensors (Rasmussen et al; Para [0067][0118]), the likelihood of coupling being determined by the known location of each of the first and second sensors relative to the acoustic leakage point at an ear cup or earpiece of the ANR device (Rasmussen et al; Para [0047][0118]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Petersen as microphone processing in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to reduce power consumption in the hearing device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651